Order of the Supreme Court, Kings County, dated June 8, 1967, reversed, without costs, and motion and cross motion remitted to the Special Term for (1) a plenary hearing as to the present financial resources and needs of the parties and the children and all other facts relevant to whether any modifications of the alimony and support provisions of the judgment of separation are warranted and (2) a determination de nova upon these issues and the matter of counsel fees. In our opinion, the conflicting affidavits and exhibits submitted are insufficient to support a determination; and a hearing is essential to develop all of the relevant facts (Sloan v. Sloan, 29 A D 2d 571; Oreste v. Oreste, 27 A D 2d 560; Alpert v. Alpert, 20 A D 2d 560; Peters v. Peters, *77014 A D 2d 778). Beldock, P. J., Christ, Brennan, Hopkins and Martuscello, JJ., concur. '